Citation Nr: 0726559	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-14 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for photorefractive keratectomy (PRK) surgery 
residuals.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for left ankle strain.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for environmental allergies.  

5.  Entitlement to initial compensable evaluations for 
bilateral sacroiliitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from March 1984 to March 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in May 2004 and June 2004 by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  

The issue of entitlement to compensable evaluations for 
bilateral sacroiliitis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hearing loss for VA disability purposes is not 
demonstrated.

2.  The veteran's PRK surgery residuals result in complaints 
of dry eye, night blindness, glare, tearing, and photophobia; 
he has retained normal correctable visual acuity with no 
field loss.  There is no evidence that the veteran 
experiences pain, requires rest, or is periodically 
incapacitated by his PRK surgery residuals.

3.  The veteran's left ankle strain is manifested by no more 
than moderate limitation of motion.

4.  The veteran's environmental allergies are not manifested 
by polyps, or three or more incapacitating episodes of 
sinusitis per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The veteran does not have a hearing loss disability as 
defined by VA regulation; the requirements for service 
connection are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals of PRK surgery, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.84a, Diagnostic Code (DC) 6001 (2006).

3.  The criteria for an initial evaluation in excess of 10 
percent for left ankle strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 
5271 (2006).

4.  The criteria for an initial evaluation in excess of 10 
percent for environmental allergies have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.97, DC 6522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 
38 C.F.R. § 3.303(a) (2006).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service; and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b).

1.  Hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Further, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that the threshold for 
normal hearing is between 0 and 20 decibels, and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is causally related to service.  Hensley v. Brown, 
supra, at 160.  

Service medical records (SMRs) include multiple in-service 
hearing conservation data sheets and reports of audiometric 
examinations of the veteran's hearing acuity.  A reference 
audiogram dated in April 1990 revealed puretone thresholds in 
the left ear of 10, 10, 5, 30 and 20, decibels at 500, 1,000, 
2,000, 3,000 and 4,000 Hz. respectively, and for the right 
ear at the same frequencies were 15, 10, 15, 15, and 20 
decibels.  An October 2003 hearing conservation data sheet, 
one year prior to separation, revealed an audiogram with 
puretone thresholds in the left ear of 10, 15, 20, 30 and 30, 
decibels at 500, 1,000, 2,000, 3,000 and 4,000 Hz. 
respectively, and for the right ear at the same frequencies 
were 15, 15, 20, 25, and 20 decibels.  In February 2004, at 
retirement, an audiogram revealed puretone thresholds in the 
left ear of 10, 15, 20, 30, and 30 decibels at 500, 1,000, 
2,000, 3,000, and 4,000 Hz and for the right ear at the same 
frequencies were 15, 15, 20, 25, and 20, decibels.  

On VA examination in February 2004, the veteran reported a 
gradual loss of hearing which he first noticed in 1998.  He 
complained of ringing in the ears with head colds or 
sinusitis.  He described military noise exposure from 
artillery, gunfire and generators.  He noted no other 
significant occupational or recreational noise exposure.  An 
audiogram revealed pure tone thresholds for the right ear 
were 20, 20, 25, 25, and 20 decibels at 500, 1000, 2000, 
3000, and 4000 Hz, respectively, and for the left ear at the 
same frequencies were 20, 20, 20, 30, and 30 decibels.  
Speech recognition score on the Maryland CNC wordlist was 100 
percent for the right ear and 96 percent for the left ear.  
The otoscopic examination revealed clear canals and intact 
tympanic membranes.  

The results were summarized as normal hearing in the right 
ear by VA definition, and normal left ear hearing through 
2000 Hertz with mild sensorineural hearing loss in the higher 
frequencies.  Speech recognition scores in quiet were 
excellent.  Tympanometry indicated normal middle-ear mobility 
and pressure, bilaterally.  Acoustic reflex threshold were 
consistent with the degrees and configuration of the hearing 
loss and reflex decay findings were unremarkable.  The 
examiner concluded the hearing thresholds did not meet the 
criteria of disability under VA regulations.  

During audiological assessment in March 2005, the veteran's 
main complaint was of constant bilateral high-pitched 
tinnitus over the past couple of months.  He stated that the 
ringing started during a bad head cold, but he was concerned 
that it had not stopped.  An audiogram revealed pure tone 
thresholds for the right ear were 20, 15, 20, 25 and 25 
decibels at 500, 1000, 2000, 3000, and 4000 Hz, respectively, 
and for the left ear at the same frequencies were 20, 20, 20, 
25, and 30 decibels.  Speech recognition scores on the 
Maryland CNC wordlist were 100 percent for both ears.  The 
otoscopic examination revealed clear canals and intact 
tympanic membranes.  

There is no controversy in this case as to whether the 
veteran was exposed to noise trauma in service.  However, the 
fact that he was exposed to noise trauma in service does not, 
by itself, establish a basis for the grant of service 
connection.  According to the evidence of record, hearing 
disability was not present at any time during service, at the 
time of discharge, or within a year thereafter.  The 
audiometric examinations of record fail to show hearing loss 
as defined by VA regulation.  The measurements of the 
veteran's hearing acuity do not satisfy any of the three 
alternate bases for establishing hearing loss disability 
under 38 C.F.R. § 3.385.  The findings do not show a puretone 
threshold in any critical frequency was 40 decibels or 
greater, that three or more frequencies were 26 decibels or 
greater, or that the speech recognition score was less than 
94 percent.  Therefore the veteran does not have a hearing 
loss disability for which service connection can be awarded, 
notwithstanding that he may have noticeable loss of hearing 
acuity.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 
(2006), the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 
31 (1999).  However, where the question for consideration is 
the propriety of the initial evaluation assigned, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

2.  PRK surgery residuals

The RO rated the veteran's PRK surgery residuals by analogy 
as keratitis under DC 6001.  Keratitis is an inflammation of 
the cornea of the eye caused by infectious or noninfectious 
agents.  Beaty v. Brown, 6 Vet. App. 532, 535 (1994).  

Under DC 6001, keratitis, in chronic form, is to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirement, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum 10 percent 
is to be assigned during active pathology.  38 C.F.R. 
§ 4.84a, (2006).

Impairment of visual acuity is rated under Table V and DCs 
6061-6079.  38 C.F.R. § 4.83a (2006).  Visual acuity is rated 
based on best distant vision obtainable after correction by 
eyeglasses.  38 C.F.R. § 4.75 (2006).  

To receive a 20 percent rating, the evidence must show, at a 
minimum, that the best corrected distance vision of 20/70 in 
one eye and 20/50 in the other (DC 6078), vision of 20/100 in 
one eye and 20/50 in the other (DC 6078), vision of 20/200 in 
one eye and 20/40 in the other (DC 6077), and vision in one 
eye of 15/200 in one eye and 20/40 in the other (DC 6077).  
38 C.F.R. § 4.84a.

Turning to the evidence of record, on VA eye examination in 
February 2004, the veteran's history of PRK surgery for 
improvement of vision was noted with complaints of glare, 
tearing, and photophobia ever since.  The veteran uses 
artificial tears which help.  Physical examination revealed 
visual acuity was 20/20 bilaterally.  Stain of cornea showed 
dry eye syndrome.  Examination of the fundus revealed the 
vessels and macula were both clear.  The examiner concluded 
the effects of the PRK surgery resulted in dry eye syndrome 
which increased the incidence of photophobia, glare and 
reflex tearing.  

During VA eye examination in February 2006 the veteran 
reported that he had pitting on the back of the cornea 
related to laser burns.  There was no history of ocular 
injury or disease.  He complained of halos around headlights 
at night and dry eyes in the morning.  He also complained of 
very dry eyes after prolonged use of the computer using eye 
drops for relief.  He reported that he had to wear sunglasses 
outside because of light sensitivity.  He described 
incapacitation as blindness from headlights at night.  He 
denied any of these symptoms prior to the laser surgery.  
There were no complaints of pain and no diplopia.  Distant 
visual acuity in the right eye was 20/20-2, corrected to 
20/20 and distant vision in the left eye was 20/20, corrected 
to 20/20-.  Extraocular movements were full and there was no 
visual field deficit.  The examiner concluded the veteran's 
history of dry eye symptoms was most likely a combination of 
status post PRK and meibominan gland dysfunction associated 
with the veteran's acne rosacea.  The symptoms of 
photophobia, haloes, and dryness were frequent after PRK and 
also associated with dry eye symptoms.  

Based upon the foregoing history and examination findings, 
the Board concludes that a rating in excess of 10 percent for 
PRK surgery residuals is not warranted.  The veteran has not 
alleged and no evidence suggests that his surgery residuals 
require his eyes to be rested, causes him pain or episodic 
incapacity.  His complaints of dry eye, glare, tearing, and 
photophobia are contemplated in the 10 percent disability 
rating he currently receives under DC 6001 for active 
pathology.  

A higher rating is also not warranted for impairment of 
visual acuity.  The veteran was sent for VA examination in 
2004 and 2006 both times his vision was correctable to 20/20.  
The visual acuity measurements do not reflect 20/70 and 20/50 
vision in the eyes, or worse, at any time that would warrant 
the assignment of a 20 percent rating.  See 38 C.F.R. 
§ 4.84a, DCs 6077, 6078.  

The Board has considered other diagnostic codes to determine 
whether a higher evaluation may be assigned.  However, there 
is no evidence of visual field loss at any time or impairment 
of muscle function causing uncorrectable and more than 
occasional diplopia or double vision.  See 38 C.F.R. § 4.84a, 
DCs 6080, 6090 and 6092.  As such, the claim must be denied.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

3.  Left ankle strain

By a rating decision in May 2004, the RO granted service 
connection and assigned a noncompensable evaluation for left 
ankle strain under DC 5271.  The veteran disagreed with the 
evaluation assigned.  In February 2005, the disability 
evaluation was increased to 10 percent.  

Under DC 5271, a 10 percent evaluation is assigned for 
moderate limitation of motion of the ankle, and a 20 percent 
evaluation is assigned for marked limitation of motion of the 
ankle.  Normal ankle dorsiflexion is to 20 degrees and normal 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.  

The Board observes that the terms "mild," "moderate," 
"moderately severe" and "severe" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  
The use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The pertinent evidence of record includes a February 2004 VA 
examination report.  At that time the veteran complained of 
pain, weakness, stiffness, fatigue, and lack of endurance due 
to left ankle strain, which was the culmination of multiple 
sprains and strains incurred during field maneuvers and 
physical training.  Treatment was conservative inclusive of 
rest, medication and physical therapy.  The symptoms were 
present on a daily basis and constant in nature.  
Precipitating factors were physical activity and inclement 
weather.  Alleviating factors were rest and medication.  The 
veteran did not require the use of supportive or corrective 
devices and there have been no surgical interventions.  There 
were no constitutional symptoms of inflammatory arthritis.  
The veteran was precluded from full enjoyment of recreational 
activities and discomfort was noted with extended driving.  
There was no interference in activities of daily living.  

Examination of the left ankle revealed no overt deformity.  
There was tenderness to palpation over the anterior 
talofibular ligament.  On range of motion testing, 
dorsiflexion was to 20 degrees, plantar flexion to 45 
degrees, inversion to 30 degrees and eversion to 20 degrees.  
Pain was noted on dorsiflexion at 15-20 degrees and on 
inversion at 20-30 degrees.  Range of motion was not affected 
by other factors, although it could be additionally limited 
as the condition waxed and waned throughout the day.  
Synergistic factors included pain and its accompanying 
fatigue and lack of endurance, all equal in contribution.  
This was not possible to accurately express in degrees of 
motion.  Sensory functions were intact and there was no 
evidence of ankylosis.  X-rays showed soft tissue swelling 
about the lateral ankle, but were otherwise unremarkable.  

On VA examination in January 2006, the examiner noted no 
history of weakness, swelling, heat or redness.  The veteran 
reported the severity of pain was 8 on scale of 1-10.  
Precipitating factors included running and walking on uneven 
surfaces.  Alleviating factors were rest and medication.  
During flare-ups the veteran experienced temporary impairment 
in standing and walking.  He did not require the use of 
crutches, canes, braces or corrective shoes.  No surgery has 
been required and there was no evidence of inflammatory 
arthritis.  The veteran was employed as a computer engineer 
and stated that he must be careful walking.  He remained 
independent in self care and activities of daily living.  

On examination there was mild tenderness and swelling around 
the lateral malleoulus.  Range of motion revealed 
dorsiflexion to 15 degrees, plantar flexion to 30 degrees, 
inversion to 10 degrees and eversion to 5 degrees.  There was 
pain at the end of range of motion in eversion.  There was no 
change with repeated or resisted motion.  There was no 
effusion, instability, weakness, redness, heat or abnormal 
movement.  The veteran's gait was normal with no evidence of 
abnormal weight bearing.  There was pain and stiffness on 
prolonged standing and walking.  X-rays of the left ankle was 
normal.  The diagnosis was residuals of left ankle strain.

The Board concludes that, given the general lack of 
significant clinical findings, the level of disability 
required for a 20 percent rating under DC 5271 are not 
present.  Although the veteran has residuals of a left ankle 
strain, the evidence falls short of being characterized as 
marked.  VA examinations in 2004 and 2006 show no significant 
symptomatology associated with the left ankle disability.  
Rather, the disability is characterized largely by subjective 
pain complaints and moderate limitation of motion.  There is 
no objective evidence of weakness, inflammatory changes, 
instability, swelling, redness, or heat.  For the most part 
the veteran consistently had dorsiflexion of at least 15 
degrees and full plantar flexion of 30 degrees with no 
diminution with range of motion or strength with repetitive 
testing, and no incoordination or fatigue with repetitive 
testing.  

In addition, neither the veteran nor any examiner has 
established that pain or flare-ups result in functional loss 
that would equate to marked limitation of motion of the left 
ankle.  Although the effect of the veteran's pain must be 
considered when making a rating determination, under the 
circumstances of this case the Rating Schedule does not 
require a separate rating for pain.  See 38 C.F.R. §§ 4.40. 
4.45, 4.59; Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  Therefore the 
Board concludes that the overall disability picture presented 
is one of essentially moderate limitation of motion and 
therefore warrants no more than a 10 percent disability 
evaluation under DC 5271.

The Board also finds that no other diagnostic code pertaining 
to the ankle affords the veteran a higher disability 
evaluation.  To that end, in the absence of ankylosis, DCs 
5270 and 5272 are not for application.  Similarly, without 
evidence of malunion of the os calcis, astragalus, or 
astragalectomy, DCs 5273 and 5274 are not for application.  
38 C.F.R. § 4.71 (2006).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

4.  Environmental allergies

The veteran was granted service connection for environmental 
allergies, which were rated by analogy to allergic or 
vasomotor rhinitis under DC 6522.

Under DC 6522, a 10 percent disability rating is warranted 
for allergic or vasomotor rhinitis without polyps, but with 
greater than 50-percent obstruction of the nasal passages on 
both sides or complete obstruction on one side.  A 30 percent 
disability rating is warranted for allergic or vasomotor 
rhinitis with polyps.  38 C.F.R. § 4.97, (2006).

During VA examination in February 2004, the veteran reported 
a chronic history of environmental allergies throughout his 
military tenure with symptoms of runny nose, congestion and 
postnasal drip treated with decongestant antihistamine 
formulations.  The veteran has not had immunologic 
prophylaxis.  On examination the uvula was absent secondary 
to uvuloplasty.  The turbinates were occluded approximately 
70 percent of the nares bilaterally.  There was no purulent 
mucus.  

During subsequent VA examination in January 2006, the 
veteran's subjective complaints were of watery eyes, nasal 
congestion, sneezing, postnasal drip, and sinus congestion.  
He reported flare-ups with cutting grass and interference 
with breathing through the nose.  There was no purulent 
discharge or dyspnea.  The veteran used over-the-counter 
medication as needed.  The veteran complained of sinus 
headaches once a month but no allergic attacks.  He has not 
required bedrest for his symptoms.  On examination there was 
20 percent nasal obstruction on each side.  There was no 
sinus tenderness, purulent discharge, or crusting.  

Based upon the foregoing history and examination findings, 
the record reflects that the veteran has a long history of 
treatment for allergies.  These medical evidence detail 
various symptoms and complications, including post-nasal 
drip, sneezing, nasal blockage of various degrees, 
congestion, and watery eyes.  These records do not however, 
demonstrate that the veteran has had nasal polyps, as is 
required for a higher rating under DC 6522.  

The Board finds no other provision upon which to assign a 
higher rating.  Under DC 6502, a maximum 10 percent rating is 
warranted for traumatic deviation of the nasal septum with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  Likewise the veteran's 
allergies have not been manifested by three or more 
incapacitating episodes per year requiring prolonged 
antibiotic treatment, or by more than six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting as required for a higher 30 
percent evaluation under DCs 6510, 6511, 6512, 6513 and 6514.  
38 C.F.R. § 4.97 (2006).  The veteran does not contend, nor 
does the objective medical evidence of record support a 
finding of bacterial rhinitis (DC 6523) or granulomatous 
rhinitis (DC 6524).  Id. 

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

Extra-schedular Consideration & Conclusion

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's service-connected 
disabilities.  The evidence does not establish that any of 
the disabilities cause marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Moreover, it does not establish that the veteran's service-
connected disabilities necessitate frequent periods of 
hospitalization.  In light of the foregoing, the veteran's 
claims do not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board has also reviewed the claims for increased ratings 
mindful of the guidance of Fenderson, supra.  The RO has 
noted consideration of all pertinent evidence, and has 
assigned the current 10 percent disability ratings for the 
PRK surgery residuals, the left ankle strain, and the 
environmental allergies effective from the date of the 
initial grant of service connection.  The Board on review 
concurs with those ratings.  The rationale set forth above, 
in determining that higher ratings are not warranted, is the 
same as that used to determine that higher "staged" ratings 
are not warranted for an earlier time.  Thus, higher ratings 
are not warranted for any portion of the rating period on 
appeal.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

In letters dated in April 2004, May 2005 and March 2006, the 
RO informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  The letters informed him that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claims, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran pertinent to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  The veteran has had ample opportunities to 
meaningfully participate in the adjudicative claims process.  
Any error or deficiency in this regard is harmless, and not 
prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for hearing loss is denied.

An initial evaluation in excess of 10 percent for PRK surgery 
residuals is denied.

An initial evaluation in excess of 10 percent for left ankle 
strain is denied.

An initial evaluation in excess of 10 percent for 
environmental allergies is denied.  


REMAND

The veteran's bilateral sacroliiitis is currently rated as 
noncompensably disabling under the provisions of 38 C.F.R. § 
4.71a, DC 5255 for impairment of the femur.

The Board finds that the 2004 and 2006 VA orthopedic 
examination reports did not provide range of motion testing 
for either hip or adequately comment on whether there was any 
objective evidence of instability, weakened movement, excess 
fatigability or incoordination associated with the veteran's 
sacroiliitis.  Further, the examiners did not comment on 
painful motion, or attempt to quantify any painful motion 
present, in terms of functional loss in either hip.  The 
Board is of the opinion that the veteran should be provided 
another VA orthopedic examination with adequate assessment of 
functional limitation as a result of pain or painful motion, 
to include functional loss during flare-ups in both hips.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Any additional relevant records of VA or private treatment 
that are not currently of record should be obtained and 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have provided recent 
treatment of his service-connected 
bilateral sacroiliitis.  Take appropriate 
steps to obtain any pertinent evidence 
and information identified but not 
provided by the veteran, to include 
records of private medical treatment, if 
the veteran has provided sufficiently 
detailed information to make such 
requests feasible.  All attempts to 
procure records should be documented in 
the file.  If the records identified by 
the veteran cannot be obtained, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he be provided 
the opportunity to obtain and submit 
those records. 

2.  Thereafter, the veteran should be 
referred for a VA orthopedic examination 
to more accurately determine the nature 
and severity of his service connected 
sacroiliitis.  The claims folder must be 
made available to the examiner(s) in 
conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
indicated tests and studies, to include 
X-rays and other diagnostic procedures 
deemed necessary, should be conducted.  

On the basis of the current examination 
findings and information in the claims 
files, the orthopedist should describe in 
detail all symptoms reasonably 
attributable to the bilateral 
sacroiliiits and its current severity.  
The examiner should indicate the range of 
motion expressed in degrees, including 
the specific limitation of motion due to 
pain, and state the normal range of 
motion for each hip.  The examiner should 
indicate whether the veteran has malunion 
of the femur and, if so, note whether it 
involves slight, moderate or marked hip 
disability. 

The physician should then set forth the 
extent of any functional loss present in 
the veteran's hips due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should also describe the level 
of pain experienced by the veteran and 
state whether any pain claimed by him is 
supported by adequate pathology and is 
evidenced by his visible behavior.  The 
degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected 
sacroiliitis should be described in 
adequate detail.  Any additional 
impairment on use, or in connection with 
any flare-up should be described in terms 
of the degree of additional range-of-
motion loss.  The conclusions should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the veteran an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


